DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant Office Action is in response to communication filed on 6/30/2022.
Claims 1-20 are pending. Claims 1, 10 and 17 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/2022 was filed before the mailing date of the Notice of Allowance.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended for clarity as follows: 
In claim 10, line 5, “the dropped packet message” is amended into --a dropped packet message-- because of its first-time appearance in the base claim.
Response to Arguments/Amendment
Applicant’s arguments with respect to the amendment have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 
Applicant's amendments to the computer readable medium have been fully considered and they are persuasive. The non-statutory rejection has been withdrawn.

Examiner’s Statement of Reasons for Allowance
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention distinguishes over the prior art of record.
Regarding claim 1, the prior art does not teach the presently claimed invention:
receiving, by a device, a dropped packet message when a packet associated with a flow having a destination and a source was dropped before it reached the destination, wherein receiving the dropped packet message when the packet associated with the flow having the destination and the source was dropped before it reached the destination comprises receiving the dropped packet message in response to installation of an away table entry in a border device associated with the destination to drop packets specific to a destination and source prefix pair, and wherein the away table entry is installed upon change of a policy related to the destination and source prefix pair denying the source access to the destination.
Upon further consideration, a pertinent art, Zhang et al (US 2014/0241353), is found after an update search.  The pertinent art made of record and not relied upon discloses (see Zhang, [0058]): “…the switch controller 130 determines whether to discard the packet according to the rules 134 or create a flow table entry for the packet in the virtual switch if the corresponding rule for the packet is satisfied. The switch controller 130 sends a message to the virtual switch 140. The virtual switch 140 receives the message at 305, and determines whether the message includes a flow table entry for the packet at 306. If the message includes a flow entry, the flow entry is stored and the packet is forwarded according to the flow table entry at 307. If the message does not include a flow table entry, the packet may be discarded at 308. For example, the message may indicate that the packet is to be discarded or in another example the virtual switch does not receive a flow table entry for the packet and after a certain time period the packet is discarded…”  However, the message in Zhang is not received in response to installation of an away table entry in a border device associated with the destination to drop packets specific to a destination and source prefix pair.  Therefore, Zhang does not alone or in combination disclose the claim limitation discussed above.
These limitations, in combination with the remaining claimed limitations, are not taught, suggested nor rendered obvious by the prior art of record.
Regarding claims 10 and 17, the patent scopes of the independent limitations are the same as in claim 1.  Therefore, the claims are also allowable based on the explanation set forth above.
Regarding dependent claims, the claims are allowable since they are depended upon allowed base claims as set forth above.

Additionally, the arguments presented by applicant help to distinguish the present invention over the prior art of record. Therefore, for the reasons discussed, claims 1-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see above or attached PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619